 




Exhibit 10.1
SPECTRASITE, INC. 2005 INCENTIVE PLAN


1. Purpose

      The purpose of the Plan is to provide a means through which the Company
and its Affiliates may attract able persons to enter and remain in the employ of
the Company and its Affiliates and to provide a means whereby employees,
directors and consultants of the Company and its Affiliates can acquire and
maintain Common Stock ownership, or be paid incentive compensation measured by
reference to the value of Common Stock, thereby strengthening their commitment
to the welfare of the Company and its Affiliates and promoting an identity of
interest between stockholders and these persons.
      So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Stock Bonuses and Performance
Compensation Awards, or any combination of the foregoing.


2. Definitions

      The following definitions shall be applicable throughout the Plan.
      (a) “Affiliate” means any entity that directly or indirectly is controlled
by, controls or is under common control with the Company.
      (b) “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus or Performance Compensation Award granted
under the Plan.
      (c) “Board” means the Board of Directors of the Company.
      (d) “Cause” means the Company or an Affiliate having “cause” to terminate
a Participant’s employment or service, as defined in any existing employment,
consulting or any other agreement between the Participant and the Company or an
Affiliate or, in the absence of such an employment, consulting or other
agreement, upon (i) the determination by the Committee that the Participant has
ceased to perform his duties to the Company, or an Affiliate (other than as a
result of his incapacity due to physical or mental illness or injury), which
failure amounts to an intentional and extended neglect of his duties to such
party, (ii) the Committee’s determination that the Participant has engaged or is
about to engage in conduct materially injurious to the Company or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the failure of the Participant to follow the lawful instructions of the
Board or his direct superiors or (v) in the case of a Participant who is a
non-employee director, the Participant ceasing to be a member of the Board in
connection with the Participant engaging in any of the activities described in
clauses (i) through (iv) above.
      (e) “Change in Control” shall, unless in the case of a particular Award
the applicable Award agreement states otherwise or contains a different
definition of “Change in Control,” be deemed to occur upon:


        (i) any person, as such term is used in Sections 13(d) and 14(d) of the
Exchange Act is or becomes the beneficial owner, as defined in Exchange Act
Rules 13d-3 and 13d-5, except that for purposes of this paragraph (i) such
person shall be deemed to have beneficial ownership of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time, directly or indirectly, of more than 35% of
the total voting power of the Company’s Voting Stock. For purposes of this
paragraph (i), such other person shall be deemed to beneficially own any Voting
Stock of a specified entity held by a parent entity, if such other person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the parent entity’s Voting Stock;           (ii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board, together with any new directors whose election by the Board or whose
nomination for election by the Company’s shareholders was approved by a vote of
a majority of the Company’s

A-1



--------------------------------------------------------------------------------



 



  directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board then in
office;           (iii) the merger or consolidation of the Company with or into
another person or the merger of another person with or into the Company, other
than a transaction following which the holders of securities that represented
100% of the aggregate voting power of the Voting Stock of the Company
immediately prior to such transaction own, directly or indirectly, at least a
majority of the aggregate voting power of the Voting Stock of the surviving
person immediately after such transaction in substantially the same proportion
that such holders held the aggregate voting power of the Voting Stock of the
Company immediately prior to such transaction; or           (iv) the sale of all
or substantially all of the Company’s assets to another person.

      (f) “Code” means the Internal Revenue Code of 1986, as amended. Reference
in the Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.
      (g) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board. Unless the Board is acting as the Committee or the Board
specifically determines otherwise, each member of the Committee shall, at the
time he takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee which
Award is otherwise validly granted under the Plan.
      (h) “Common Stock” means the common stock, par value $0.01 per share, of
the Company and any stock into which such common stock may be converted or into
which it may be exchanged.
      (i) “Company” means SpectraSite, Inc. and any successor thereto.
      (j) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award agreement.
      (k) “Disability” means, unless in the case of a particular Award the
applicable Award agreement states otherwise, the Company or an Affiliate having
cause to terminate a Participant’s employment or service on account of
“disability,” as defined in any existing employment, consulting or other similar
agreement between the Participant and the Company or an Affiliate or, in the
absence of such an employment, consulting or other agreement, a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced, as determined by the Committee based upon medical evidence
acceptable to it.
      (l) “Effective Date” means February 24, 2005.
      (m) “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act, or a person
meeting any similar requirement under any successor rule or regulation and
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
the Treasury Regulations promulgated thereunder; provided, however, that
clause (ii) shall apply only with respect to grants of Awards with respect to
which the Company’s tax deduction could be limited by Section 162(m) of the Code
if such clause did not apply.
      (n) “Eligible Person” means any (i) individual regularly employed by the
Company or Affiliate who satisfies all of the requirements of Section 6;
provided, however, that no such employee covered by a collective bargaining
agreement shall be an Eligible Person unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; or (iii) consultant or advisor to the Company or an Affiliate who may
be offered securities pursuant to Form S-8.

A-2



--------------------------------------------------------------------------------



 



      (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
      (p) “Fair Market Value, on a given date means (i) if the Stock is listed
on a national securities exchange, the average of the highest and lowest sale
prices reported as having occurred on the primary exchange with which the Stock
is listed and traded on the date prior to such date, or, if there is no such
sale on that date, then on the last preceding date on which such a sale was
reported; (ii) if the Stock is not listed on any national securities exchange
but is quoted in the Nasdaq National Market (the “Nasdaq”) on a last sale basis,
the average between the high bid price and low ask price reported on the date
prior to such date, or, if there is no such sale on that date, then on the last
preceding date on which a sale was reported; or (iii) if the Stock is not listed
on a national securities exchange nor quoted in the Nasdaq on a last sale basis,
the amount determined by the Committee to be the fair market value based upon a
good faith attempt to value the Stock accurately and computed in accordance with
applicable regulations of the Internal Revenue Service.
      (q) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth herein.
      (r) “Mature Shares” means shares of Stock owned by a Participant which are
not subject to any pledge or other security interest and have either been held
by the Participant for six months (if, and only if, required to avoid adverse
accounting treatment), previously acquired by the Participant on the open market
or meet such other requirements as the Committee may determine are necessary in
order to avoid an accounting earnings charge on account of the use of such
shares to pay the Option Price or satisfy a withholding obligation in respect of
an Option.
      (s) “Negative Discretion” shall mean the discretion authorized by the Plan
to be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 11(d)(iv) of the Plan; provided,
that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.
      (t) “Nonqualified Stock Option” means an Option granted by the Committee
to a Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.
      (u) “Option” means an Award granted under Section 7 of the Plan.
      (v) “Option Period” means the period described in Section 7(c) of the
Plan.
      (w) “Option Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.
      (x) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.
      (y) “Parent” means any parent of the Company as defined in Section 424(e)
of the Code.
      (z) “Performance Compensation Award” shall mean any Award designated by
the Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
      (aa) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division or operational unit of the
Company) and shall be limited to the following:


        (i) net earnings or net income (before or after taxes);          
(ii) basic or diluted earnings per share (before or after taxes);          
(iii) net revenue or net revenue growth;           (iv) gross profit or gross
profit growth;

A-3



--------------------------------------------------------------------------------



 





        (v) net operating profit (before or after taxes);           (vi) return
measures (including, but not limited to, return on assets, capital, invested
capital, equity, or sales);           (vii) cash flow (including, but not
limited to, operating cash flow, free cash flow, and cash flow return on
capital);           (viii) earnings before or after taxes, interest,
depreciation and/or amortization;           (ix) gross or operating margins;    
      (x) productivity ratios;           (xi) share price (including, but not
limited to, growth measures and total stockholder return);          
(xii) expense targets;           (xiii) margins;           (xiv) operating
efficiency;           (xv) objective measures of customer satisfaction;    
      (xvi) working capital targets;           (xvii) measures of economic value
added;           (xviii) inventory control; and           (xix) enterprise
value.

      Any one or more of the Performance Criterion may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any business unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Criterion
(xi) above as compared to various stock market indices. The Committee also has
the authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Criteria without obtaining stockholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval.
      (bb) “Performance Formula” shall mean, for a Performance Period, the one
or more objective formulas applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.
      (cc) “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria. The Committee is authorized at any time during the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter, in its sole and absolute discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period in order to
prevent the dilution or enlargement of the rights of Participants based on the
following events:


        (i) asset write-downs;           (ii) litigation or claim judgments or
settlements;

A-4



--------------------------------------------------------------------------------



 





        (iii) the effect of changes in tax laws, accounting principles, or other
laws or regulatory rules affecting reported results;           (iv) any
reorganization and restructuring programs;           (v) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto) and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;          
(vi) acquisitions or divestitures;           (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;          
(viii) foreign exchange gains and losses; and           (ix) a change in the
Company’s fiscal year.

      (dd) “Performance Period” shall mean the one or more periods of time not
less than one (1) year in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance
Compensation Award.
      (ee) “Plan” means this SpectraSite, Inc. 2005 Incentive Plan.
      (ff) “Prior Plan” means the SpectraSite, Inc. 2003 Equity Incentive Plan.
      (gg) “Restricted Period” means, with respect to any Award of Restricted
Stock or any Restricted Stock Unit, the period of time determined by the
Committee during which such Award is subject to the restrictions set forth in
Section 9 or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.
      (hh) “Restricted Stock Unit” means a hypothetical investment equivalent to
one share of Stock granted in connection with an Award made under Section 9.
      (ii) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.
      (jj) “Securities Act” means the Securities Act of 1933, as amended.
      (kk) “Stock” means the Common Stock or such other authorized shares of
stock of the Company as the Committee may from time to time authorize for use
under the Plan.
      (ll) “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
      (mm) “Stock Bonus” means an Award granted under Section 10 of the Plan.
      (nn) “Stock Option Agreement” means any agreement between the Company and
a Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.
      (oo) “Strike Price” means, (i) in the case of a SAR granted in tandem with
an Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.
      (pp) “Subsidiary” means any subsidiary of the Company as defined in
Section 424(f) of the Code.
      (qq) “Substitution Award” means an Award that is intended to replace any
existing incentive award held by an employee or director of, or consultant or
advisor to, an entity acquired by the Company or an Affiliate of the Company.
The terms and conditions of any Substitution Award shall be set forth in an
Award agreement and shall, except as may be inconsistent with any provision of
the Plan, to the extent practicable provide the recipient with benefits
(including economic value) substantially similar to those provided to the
recipient under the existing award which such Substitution Award is intended to
replace.

A-5



--------------------------------------------------------------------------------



 



      (rr) “Vested Unit” shall have the meaning ascribed thereto in Section 9(d)
of the Plan.
      (ss) “Voting Stock” of a person means all classes of capital stock or
other interests, including partnership interests, of such person then
outstanding and normally entitled, without regard to the occurrence of any
contingency, to vote in the election of directors, managers, or trustee thereof.


3. Effective Date, Duration and Shareholder Approval

      The Plan is effective as of the Effective Date; provided, that the
validity and exercisability of any and all Awards granted pursuant to the Plan
is contingent upon approval of the Plan by the shareholders of the Company in a
manner intended to comply with the shareholder approval requirements of
Section 162(m) of the Code and of the New York Stock Exchange. No Option shall
be treated as an Incentive Stock Option unless the Plan has been approved by the
shareholders of the Company in a manner intended to comply with the shareholder
approval requirements of Section 422(b)(i) of the Code; provided, that any
Option intended to be an Incentive Stock Option shall not fail to be effective
solely on account of a failure to obtain such approval, but rather such Option
shall be treated as a Nonqualified Stock Option unless and until such approval
is obtained.
      The expiration date of the Plan, on and after which no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.


4. Administration

      (a) The Committee shall administer the Plan. The majority of the members
of the Committee shall constitute a quorum. The acts of a majority of the
members present at any meeting at which a quorum is present or acts approved in
writing by a majority of the Committee shall be deemed the acts of the
Committee.
      (b) Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Stock to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations; (ix) appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
      (c) Notwithstanding the foregoing, the committee may delegate to any
officer of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
(i) “covered employees” under Code Section 162(m) and (ii) persons subject to
Section 16 of the 1934 Act.
      (d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time

A-6



--------------------------------------------------------------------------------



 



and shall be final, conclusive and binding upon all parties, including, without
limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.
      (e) No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award
hereunder.


5. Grant of Awards; Shares Subject to the Plan

      The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonuses
and/or Performance Compensation Awards to one or more Eligible Persons;
provided, however, that:


        (a) Subject to Section 13, the aggregate number of shares of Stock in
respect of which Awards may be granted under the Plan is 3,200,000 shares;    
      (b) Shares of Stock delivered (either directly or by means of attestation)
in full or partial payment of the Option Price in accordance with Section 7(b)
shall be deducted from the number of shares of Stock delivered to the
Participant pursuant to such Option for purposes of determining the number of
shares of Stock acquired pursuant to the Plan. In accordance with (and without
limitation upon) the preceding sentence, if and to the extent an Award under the
Plan or the Prior Plan expires, terminates or is canceled for any reason
whatsoever without the Participant having received any benefit therefrom, the
shares covered by such Award shall again become available for future Awards
under the Plan. In addition, Awards under the Plan that are settled in cash and
Substitution Awards shall not be counted against the aggregate number of shares
available for issuance. For purposes of the foregoing sentence, a Participant
shall not be deemed to have received any “benefit” in the case of forfeited
Restricted Stock Awards by reason of having enjoyed voting rights and dividend
rights prior to the date of forfeiture.           (c) Stock delivered by the
Company in settlement of Awards may be authorized and unissued Stock, Stock held
in the treasury of the Company, Stock purchased on the open market or by private
purchase, or a combination of the foregoing.           (d) Subject to
Section 13, no person may be granted Options or SARs under the Plan during any
calendar year with respect to more than 1,000,000 shares of Stock.



6. Eligibility

      Participation shall be limited to Eligible Persons who have entered into
an Award agreement or who have received written notification from the Committee,
or from a person designated by the Committee, that they have been selected to
participate in the Plan.


7. Options

      The Committee is authorized to grant one or more Incentive Stock Options
or Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary. Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.
      (a) Option Price. The exercise price (“Option Price”) per share of Stock
for each Option which is not a Substitution Award shall be set by the Committee
at the time of grant but shall not be less than the Fair Market Value of a share
of Stock on the Date of Grant.
      (b) Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual

A-7



--------------------------------------------------------------------------------



 



delivery of such shares to the Company); provided, that such shares of Stock are
Mature Shares; (ii) in the discretion of the Committee, either (A) in other
property having a fair market value on the date of exercise equal to the Option
Price or (B) by delivering to the Committee a copy of irrevocable instructions
to a stockbroker to deliver promptly to the Company an amount sufficient to pay
the Option Price; or (iii) by such other method as the Committee may allow.
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in the manner described in clause (ii) or (iii) of the
preceding sentence if the Committee determines that exercising an Option in such
manner would violate the Sarbanes-Oxley Act of 2002, or any other applicable law
or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.
      (c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.
      (d) Stock Option Agreement — Other Terms and Conditions. Each Option
granted under the Plan shall be evidenced by a Stock Option Agreement. Except as
specifically provided otherwise in such Stock Option Agreement, each Option
granted under the Plan shall be subject to the following terms and conditions:


        (i) Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof.           (ii) Each
share of Stock purchased through the exercise of an Option shall be paid for in
full at the time of the exercise. Each Option shall cease to be exercisable, as
to any share of Stock, when the Participant purchases the share or exercises a
related SAR or when the Option expires.           (iii) Subject to
Section 12(k), Options shall not be transferable by the Participant except by
will or the laws of descent and distribution and shall be exercisable during the
Participant’s lifetime only by him.           (iv) Each Option shall vest and
become exercisable by the Participant in accordance with the vesting schedule
established by the Committee and set forth in the Stock Option Agreement.    
      (v) At the time of any exercise of an Option, the Committee may, in its
sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.           (vi) Each
Participant awarded an Incentive Stock Option under the Plan shall notify the
Company in writing immediately after the date he or she makes a disqualifying
disposition of any Stock acquired pursuant to the exercise of such Incentive
Stock Option. A disqualifying disposition is any disposition (including any
sale) of such Stock before the later of (A) two years after the Date of Grant of
the Incentive Stock Option or (B) one year after the date the Participant
acquired the Stock by exercising the Incentive Stock Option. The Company may, if
determined by the Committee and in accordance with procedures established by it,
retain possession of any Stock acquired pursuant to the exercise of an Incentive
Stock Option as agent for the applicable Participant until the end of the period
described in the

A-8



--------------------------------------------------------------------------------



 



  preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Stock.

      (e) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Subsidiary or
Parent, the Option Period shall not exceed five years from the Date of Grant of
such Option and the Option Price shall be at least 110 percent of the Fair
Market Value (on the Date of Grant) of the Stock subject to the Option.
      (f) $100,000 Per Year Limitation for Incentive Stock Options. To the
extent the aggregate Fair Market Value (determined as of the Date of Grant) of
Stock for which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.


8. Stock Appreciation Rights

      Any Option granted under the Plan may include SARs, either at the Date of
Grant or, except in the case of an Incentive Stock Option, by subsequent
amendment. The Committee also may award SARs to Eligible Persons independent of
any Option. A SAR shall be subject to such terms and conditions not inconsistent
with the Plan as the Committee shall impose, including, but not limited to, the
following:


        (a) Vesting, Transferability and Expiration. A SAR granted in connection
with an Option shall become exercisable, be transferable and shall expire
according to the same vesting schedule, transferability rules and expiration
provisions as the corresponding Option. A SAR granted independent of an Option
shall become exercisable, be transferable and shall expire in accordance with a
vesting schedule, transferability rules and expiration provisions as established
by the Committee and reflected in an Award agreement.           (b) Automatic
Exercise. If on the last day of the Option Period (or in the case of a SAR
independent of an option, the period established by the Committee after which
the SAR shall expire), the Fair Market Value exceeds the Strike Price, the
Participant has not exercised the SAR or the corresponding Option, and neither
the SAR nor the corresponding Option has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.           (c) Payment. Upon the exercise
of a SAR, the Company shall pay to the Participant an amount equal to the number
of shares subject to the SAR multiplied by the excess, if any, of the Fair
Market Value of one share of Stock on the exercise date over the Strike Price.
The Company shall pay such excess in shares of Stock valued at Fair Market
Value.           (d) Method of Exercise. A Participant may exercise a SAR at
such time or times as may be determined by the Committee at the time of grant by
filing an irrevocable written notice with the Committee or its designee,
specifying the number of SARs to be exercised and the date on which such SARs
were awarded.           (e) Expiration. Except as otherwise provided in the case
of SARs granted in connection with Options, a SAR shall expire on a date
designated by the Committee which is not later than ten years after the Date of
Grant of the SAR.



9. Restricted Stock and Restricted Stock Units

      (a) Award of Restricted Stock and Restricted Stock Units.


        (i) The Committee shall have the authority (A) to grant Restricted Stock
and Restricted Stock Units to Eligible Persons, (B) to issue or transfer
Restricted Stock to Participants, and (C) to establish terms, conditions and
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period, as applicable, which may differ with respect to
each grantee, the time or

A-9



--------------------------------------------------------------------------------



 



  times at which Restricted Stock or Restricted Stock Units shall be granted or
become vested and the number of shares or units to be covered by each grant.    
      (ii) Each Participant granted Restricted Stock shall execute and deliver
to the Company an Award agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held in escrow rather than delivered to the Participant pending the release of
the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (A) an escrow agreement
satisfactory to the Committee and (B) the appropriate blank stock powers with
respect to the Restricted Stock covered by such agreement. If a Participant
shall fail to execute an agreement evidencing an Award of Restricted Stock and,
if applicable, an escrow agreement and stock powers, the Award shall be null and
void. Subject to the restrictions set forth in Section 9(b), the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including the right to vote such Restricted Stock. At the
discretion of the Committee, cash dividends and stock dividends with respect to
the Restricted Stock may be either currently paid to the Participant or withheld
by the Company for the Participant’s account, and interest may be credited on
the amount of dividends withheld at a rate and subject to such terms as
determined by the Committee. The cash dividends or stock dividends so withheld
by the Committee and attributable to any particular share of Restricted Stock
(and earnings thereon, if applicable) shall be distributed to the Participant in
cash or, at the discretion of the Committee, in shares of Stock having a Fair
Market Value equal to the amount of such dividends and earnings, if applicable,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such cash dividends, stock dividends or
earnings.           (iii) Upon the grant of Restricted Stock, the Committee
shall cause a stock certificate registered in the name of the Participant to be
issued and, if it so determines, deposited together with the stock powers with
an escrow agent designated by the Committee. If an escrow arrangement is used,
the Committee may cause the escrow agent to issue to the Participant a receipt
evidencing any stock certificate held by it, registered in the name of the
Participant.           (iv) The terms and conditions of a grant of Restricted
Stock Units shall be reflected in a written Award agreement. No shares of Stock
shall be issued at the time a Restricted Stock Unit is granted, and the Company
will not be required to set aside a fund for the payment of any such Award. At
the discretion of the Committee, each Restricted Stock Unit (representing one
share of Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Stock (“Dividend Equivalents”). At the
discretion of the Committee, Dividend Equivalents may be either currently paid
to the Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in shares of Stock
having a Fair Market Value equal to the amount of such Dividend Equivalents and
earnings, if applicable, to the Participant upon settlement of such Restricted
Stock Unit and, if such Restricted Stock Unit is forfeited, the Participant
shall have no right to such Dividend Equivalents.

      (b) Restrictions.


        (i) Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award agreement; (C) the
shares shall be subject to forfeiture to the extent provided in Section 9(d) and
the applicable Award agreement; and (D) to the extent such shares are forfeited,
the stock certificates shall be returned to the Company, and all rights of the
Participant to such shares and as a shareholder shall terminate without further
obligation on the part of the Company.

A-10



--------------------------------------------------------------------------------



 





        (ii) Restricted Stock Units awarded to any Participant shall be subject
to (A) forfeiture until the expiration of the Restricted Period, and
satisfaction of any applicable Performance Goals during such period, to the
extent provided in the applicable Award agreement, and to the extent such
Restricted Stock Units are forfeited, all rights of the Participant to such
Restricted Stock Units shall terminate without further obligation on the part of
the Company and (B) such other terms and conditions as may be set forth in the
applicable Award agreement.           (iii) The Committee shall have the
authority to remove any or all of the restrictions on the Restricted Stock and
Restricted Stock Units whenever it may determine that, by reason of changes in
applicable laws or other changes in circumstances arising after the date of the
Restricted Stock or Restricted Stock Units are granted, such action is
appropriate.

      (c) Restricted Period. The Restricted Period of Restricted Stock and
Restricted Stock Units shall commence on the Date of Grant and shall expire from
time to time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable Award
agreement.
      (d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 9(b) and the applicable
Award agreement shall be of no further force or effect with respect to such
shares, except as set forth in the applicable Award agreement. If an escrow
arrangement is used, upon such expiration, the Company shall deliver to the
Participant, or his beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Participant’s
account with respect to such Restricted Stock and the interest thereon, if any.
      Upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his beneficiary, without charge, one share of Stock for each
such outstanding Restricted Stock Unit (“Vested Unit”) and cash equal to any
Dividend Equivalents credited with respect to each such Vested Unit in
accordance with Section 9(a)(iv) hereof and the interest thereon or, at the
discretion of the Committee, in shares of Stock having a Fair Market Value equal
to such Dividend Equivalents and interest thereon, if any; provided, however,
that, if explicitly provided in the applicable Award agreement, the Committee
may, in its sole discretion, elect to (i) pay cash or part cash and part Stock
in lieu of delivering only shares of Stock for Vested Units or (ii) delay the
delivery of Stock (or cash or part Stock and part cash, as the case may be)
beyond the expiration of the Restricted Period. If a cash payment is made in
lieu of delivering shares of Stock, the amount of such payment shall be equal to
the Fair Market Value of the Stock as of the date on which the Restricted Period
lapsed with respect to such Vested Unit.
      (e) Stock Restrictions. Each certificate representing Restricted Stock
awarded under the Plan shall bear a legend substantially in the form of the
following until the lapse of all restrictions with respect to such Stock as well
as any other information the Company deems appropriate:


        Transfer of this certificate and the shares represented hereby is
restricted pursuant to the terms of the SpectraSite, Inc. 2005 Incentive Plan
and a Restricted Stock Purchase and Award Agreement, dated as of
                    , between SpectraSite, Inc. and                     . A copy
of such Plan and Agreement is on file at the offices of SpectraSite, Inc.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.


10. Stock Bonus Awards

The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.

A-11



--------------------------------------------------------------------------------



 





11. Performance Compensation Awards

      (a) General. The Committee shall have the authority, at the time of grant
of any Award described in Sections 7 through 10 (other than Options and Stock
Appreciation Rights granted with an exercise price or grant price, as the case
may be, equal to or greater than the Fair Market Value per share of Stock on the
date of grant), to designate such Award as a Performance Compensation Award in
order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. In addition, the Committee shall have the authority
to make an award of a cash bonus to any Participant and designate such Award as
a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m).
      (b) Eligibility. The Committee will, in its sole discretion, designate
which Participants will be eligible to receive Performance Compensation Awards
in respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 11. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.
      (c) Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period (provided any
such Performance Period shall be not less than one (1) year in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is(are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 11(c) and record the same in writing.
      (d) Payment of Performance Compensation Awards


        (i) Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.          
(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Award has been earned for the Performance Period.    
      (iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 11(d)(iv) hereof, if and when it
deems appropriate.           (iv) Use of Discretion. In determining the actual
size of an individual Performance Award for a Performance Period, the Committee
may reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period through the use of
Negative Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee

A-12



--------------------------------------------------------------------------------



 



  shall not have the discretion to (a) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained; or (b) increase a
Performance Compensation Award above the maximum amount payable under
Section 5(a) or Section 11(d)(vi) of the Plan.           (v) Timing of Award
Payments. Performance Compensation Awards granted for a Performance Period shall
be paid to Participants as soon as administratively practicable following
completion of the certifications required by this Section 11.          
(vi) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period is 1,000,000 shares of Stock
or, in the event such Performance Compensation Award is paid in cash, the
equivalent cash value thereof on the first or last day of the Performance Period
to which such Award relates, as determined by the Committee. The maximum amount
that can be paid in any calendar year to any Participant pursuant to a cash
bonus Award described in the last sentence of Section 11(a) shall be $2,000,000.
Furthermore, any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (A) with respect to Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (B) with respect to a Performance
Compensation Award that is payable in shares of Stock, by an amount greater than
the appreciation of a share of Stock from the date such Award is deferred to the
payment date.



12. General

      (a) Additional Provisions of an Award. Awards to a Participant under the
Plan also may be subject to such other provisions (whether or not applicable to
Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions (in addition to those
provisions of Section 9 providing for the payment of dividends with respect to
Restricted Stock and Dividend Equivalents with respect to Restricted Stock
Units) adding dividend equivalent rights or other protections to Participants in
respect of dividends paid on Stock underlying any Award, provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Stock
acquired under any Award, provisions giving the Company the right to repurchase
shares of Stock acquired under any Award in the event the Participant elects to
dispose of such shares, provisions allowing the Participant to elect to defer
the receipt of payment in respect of Awards for a specified period or until a
specified event, and provisions to comply with Federal and state securities laws
and Federal and state tax withholding requirements; provided, however, that any
such deferral does not result in acceleration of taxability of an Award prior to
receipt, or tax penalties, under Section 409A of the Code. Any such provisions
shall be reflected in the applicable Award agreement.
      (b) Privileges of Stock Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person.
      (c) Government and Other Regulations. The obligation of the Company to
settle Awards in Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company

A-13



--------------------------------------------------------------------------------



 



may restrict the transfer of such shares and may legend the Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
      (d) Tax Withholding.


        (i) A Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any shares of Stock or other property deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Stock or other property) of any required
income tax withholding and payroll taxes in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.          
(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability) by (A) the delivery of Mature Shares owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Stock otherwise
issuable pursuant to the exercise or settlement of the Award a number of shares
with a Fair Market Value equal to such withholding liability.

      (e) Claim to Awards and Employment Rights. No employee of the Company or
an Affiliate, or other person, shall have any claim or right to be granted an
Award under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.
      (f) Designation and Change of Beneficiary. Each Participant may file with
the Committee a written designation of one or more persons as the beneficiary
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.
      (g) Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.
      (h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

A-14



--------------------------------------------------------------------------------



 



      (i) Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware.
      (j) Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.
      (k) Nontransferability.


        (i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.    
      (ii) Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards other than Incentive Stock Options to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award agreement to preserve the
purposes of the Plan, to:



        (A) any person who is a “family member” of the Participant, as such term
is used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);           (B) a trust solely for the benefit of the Participant and
his or her Immediate Family Members;           (C) a partnership or limited
liability company whose only partners or shareholders are the Participant and
his or her Immediate Family Members; or           (D) any other transferee as
may be approved either (a) by the Board or the Committee in its sole discretion,
or (b) as provided in the applicable Award agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.


        (iii) The terms of any Award transferred in accordance with the
immediately preceding sentence shall apply to the Permitted Transferee and any
reference in the Plan, or in any applicable Award agreement, to a Participant
shall be deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement.

A-15



--------------------------------------------------------------------------------



 



      (l) Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in acting or failing to act, as the case may
be, and shall not be liable for having so acted or failed to act in good faith,
in reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any person or persons other than himself.
      (m) Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
      (n) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.
      (o) Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.
      (p) Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.
      (q) Termination of Employment. Unless an applicable Award agreement
provides otherwise, for purposes of the Plan a person who transfers from
employment or service with the Company to employment or service with an
Affiliate or vice versa shall not be deemed to have terminated employment or
service with the Company or an Affiliate.
      (r) Severability. If any provision of the Plan or any Award agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.


13. Changes in Capital Structure

      Awards granted under the Plan and any agreements evidencing such Awards,
the maximum number of shares of Stock subject to all Awards stated in
Section 5(a) and the maximum number of shares of Stock with respect to which any
one person may be granted Awards during any period stated in Sections 5(d) or
11(d)(vi) shall be subject to adjustment or substitution, as determined by the
Committee in its sole discretion, as to the number, price or kind of a share of
Stock or other consideration subject to such Awards or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock or
extraordinary cash dividends, stock splits, reverse stock splits,
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the Date
of Grant of any such Award or (ii) in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan. Any adjustment in Incentive
Stock Options under this Section 13 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 13 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. Further, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code. The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.

A-16



--------------------------------------------------------------------------------



 



      Notwithstanding the above, in the event of any of the following:


        A. The Company is merged or consolidated with another corporation or
entity and, in connection therewith, consideration is received by shareholders
of the Company in a form other than stock or other equity interests of the
surviving entity;           B. All or substantially all of the assets of the
Company are acquired by another person;           C. The reorganization or
liquidation of the Company; or           D. The Company shall enter into a
written agreement to undergo an event described in clauses A, B or C above,

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of Stock received or to be
received by other shareholders of the Company in the event. The terms of this
Section 13 may be varied by the Committee in any particular Award agreement.


14. Effect of Change in Control

      (a) Except to the extent provided in a particular Award agreement:


        (i) In the event of a Change in Control, notwithstanding any provision
of the Plan to the contrary, all Options and SARs shall become immediately
exercisable with respect to 100 percent of the shares subject to such Option or
SAR, and the Restricted Period shall expire immediately with respect to
100 percent of such shares of Restricted Stock or Restricted Stock Units
(including a waiver of any applicable Performance Goals) and, to the extent
practicable, such acceleration of exercisability and expiration of the
Restricted Period (as applicable) shall occur in a manner and at a time which
allows affected Participants the ability to participate in the Change in Control
transaction with respect to the Stock subject to their Awards.           (ii) In
the event of a Change in Control, all incomplete Performance Periods in effect
on the date the Change in Control occurs shall end on the date of such change,
and the Committee shall (A) determine the extent to which Performance Goals with
respect to each such Award Period have been met based upon such audited or
unaudited financial information then available as it deems relevant, (B) cause
to be paid to each Participant partial or full Awards with respect to
Performance Goals for each such Award Period based upon the Committee’s
determination of the degree of attainment of Performance Goals which Awards may
be adjusted, at the discretion of the Committee, to reflect the portion of the
Award Period occurring before such Change in Control, and (C) cause all
previously deferred Awards to be settled in full as soon as possible, provided,
however, that any such payment does not result in acceleration of taxability of
an Award prior to receipt, or tax penalties, under Section 409A of the Code.

      (b) In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least 10 days’ advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Stock received or to be received by other shareholders of the
Company in the event.
      (c) The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provisions for the preservation of Participants’ rights under the Plan in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

A-17



--------------------------------------------------------------------------------



 





15. Nonexclusivity of the Plan

      Neither the adoption of this Plan by the Board nor the submission of this
Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.


16. Amendments and Termination

      (a) Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including as necessary to comply with any applicable stock exchange
listing requirement or to prevent the Company from being denied a tax deduction
on account of Section 162(m) of the Code); and provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
impair the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary. The expiration date of the Plan
is the tenth anniversary of the Effective Date, as described in Section 3 of the
Plan.
      (b) Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary; and provided,
further, that, without stockholder approval, (i) no amendment or modification
may reduce the Option Price of any Option or the Strike Price of any SAR,
(ii) the Committee may not cancel any outstanding Option or SAR and replace it
with a new Option or SAR (with a lower Option Price or Strike Price, as the case
may be) in a manner which would either (A) be reportable on the Company’s proxy
statement as Options which have been “repriced” (as such term is used in
Item 402 of Regulation S-K promulgated under the Exchange Act), or (B) result in
any “repricing” for financial statement reporting purposes and (iii) the
Committee may not take any other action which is considered a “repricing” for
purposes of the shareholder approval rules of any applicable stock exchange.
      (c) Section 162(m) Reapproval
      The provisions of the Plan regarding Performance Compensation Awards shall
be disclosed and reapproved by stockholders of the Company no later than the
first stockholder meeting that occurs in the fifth year following the year that
stockholders previously approved such provisions, in order for Performance
Compensation Awards granted after such time to be exempt from the deduction
limitations of Section 162(m) of the Code. Nothing in this Section 16(c),
however, shall affect the validity of Performance Compensation Awards granted
after such time if such stockholder approval has not been sought.
* * *
As adopted by the Board of Directors of
SpectraSite, Inc. at a meeting held on                     .

A-18